George Telzer, J.
This is a motion pursuant to rule 106 of the Rules of Civil Practice for judgment dismissing the second cause of action on the ground that it does not state facts sufficient to constitute a cause of action. The first cause of action is for damages for breach of an employment contract. The second is for libel. A reading of the complaint indicates that this cause of action is based on a letter dictated to a stenographer by a vice-president of the defendant which discharged the plaintiff. It is a one-paragraph letter which asserted plaintiff had failed to perform his contracts and therefore his employment was terminated. The court does not believe that the letter would tend to hold the plaintiff to ridicule, aversion or induce an evil opinion of him or was calculated to prejudice him in seeking a livelihood in his business. In addition, there was no publication of the alleged libel. It is the law of this Department that the dictation of a letter by a defendant corporation to a stenographer who is part of the corporation’s organization does not constitute publication of a libel (Wells v. Belstrat Hotel Corp., 212 App. Div. 366). Accordingly, as there was no publication, and as the words were not libelous, the motion is granted.